Title: Thomas Jefferson to George Ticknor, 4 July 1815
From: Jefferson, Thomas
To: Ticknor, George


            
              Dear Sir  Monticello July 4. 1815.
              Availing myself of the kind offer of your aid in replacing some of the literary treasures which I furnished to Congress, I have made out a catalogue which I now inclose. it is confined principally to those books of which the edition adds sensibly to the value of the matter. this, as to translations, notes Etc other accompaniments, chiefly respects the classics: but size and type respect all. I am attached to the 8vo because not too heavy for the hand, and yet large enough to lie open on the table according to convenience. of the Latin classics, their notes add value to particular editions; of the Greek, their notes and especially those of the Scholiasts, their translations & types are circumstances of preference. in some instances I have selected the edition from it’s description in the printed catalogues without having seen it; and as the catalogues cannot exhibit the type, I may sometimes be disappointed in the choice I have hazarded, in the Greek classics particularly by the obsolete type of that which I have selected, in the Latin typ by the Italian letter which is disagreeable to the eye. sometimes their there may be other editions equivalent or superior to the one I name, in size, translation & notes, and superior in type. in these cases be so good as to avail me of your better opportunity of comparing for a selection of the best. I like good bindings and handsome, without being over elegant for use. I should have greatly scrupled to abuse your kindness by this scrupulous attention to editions were it not for the circumstance mentioned in my letter of Mar. 3. that having once selected a good bookseller in Paris, he will save you all further trouble in seeking out any particular edition to be had in Paris, or procuring them from any part of Europe where they are to be had; giving you no other trouble than that of recieving & paying. the booksellers of capital there have their correspondents in every considerable book-town in Europe, and understand the conveyances by which they may be forwarded. estimating these books by the prices stated in the catalogues and particularly in Koenig’s, a copy of which I inclosed you and adding about 20 25. or 25  30. p.c. as the supposed advance of price since that date, & for other incidentals, I have deposited with mr Girard of Philadelphia the sum of 350.D. to be answered by his correspondent in Paris, with a request however to answer the amount of the catalogue, should my reckoning be short, on the assurance of replacing the balance in Philadelphia the moment it is known to me. the particular details of this part of the business I leave to be communicated by mr Girard to his correspondent, and by my friend John Vaughan of Philadelphia to yourself, as they shall be arranged between him & mr Girard. and as your first destination was changed from Paris to London and I am uninformed of the stay you may make in London, I send a copy of this thro’ your father to London, and a duplicate to Dr Jackson our chargé des affaires at Paris, to be delivered to you if there, or kept until you arrive there. I shall desire mr Vaughan also to write to you by duplicate for each place, it being important that the books should be shipped so as to arrive before winter on account of the unavoidable damage of a winter passage. indeed as some of the books will probably be called for by your bookseller from distant places, which will take time, it would be best to ship immediately what can be immediately procured, and to reserve the residue for a second envoi in the Spring. a trunk is the securest package. Richmond is my most convenient port, and Messrs Gibson and Jefferson my correspondents there. all North of that are equal, and if addressed to the Collector of the port he will give me notice of their arrival. so much for this mass of trouble which your goodness has permitted you me to impose on you. I had divided my catalogue between Paris & London, meaning to call for from London those of which the best editions had been printed in England. but a late reciept of a London catalogue, with the present prices, shewed that they had risen  there beyond every thing imagined. I have made a little extract from this catalogue (Longman’s) which I will subjoin as a specimen, of which perhaps you may profit for yourself, by reserving yourself for the cheaper market of the Continent. I send to my friend mr Maury of Liverpool for my English books only.
              What is the present state of things in Europe, at this time and what it may be when you recieve this, is unknown to us. their horison seems overspread with clouds, and whether the storm may pass away, or burst on their heads seems uncertain. if the latter, they have long scenes of misery to go through, and not without risk of involving us, and certainty of embarrassing our communications with them. but I hope for peace. I trust that the allied powers will be sensible that they have neither the right nor the power to impose on France a ruler which she rejects, or to displace one who, from being originally an Usurper, seems now to have become a legitimate despot, by the will of the great body of the nation. they have rejected their king Log, and preferred a kite. they have a right to be eaten, if they chuse it. altho’ war seems to be one of the obstacles which nature has provided against the too great multiplication of the human species, and therefore can never be expected to be entirely done away, yet there is still room enough in the world for many more than are yet living, and we may therefore, without irreligion, pray for peace, which, while it lengthens the lives of many, gives comfort & prosperity to the general mass.Whatever we have of great news you will learn thro’ our papers, which I presume you recieve, and for small news, that of your own state being alone interesting to you, will be communicated by your friends there. I have only therefore to repeat a thousand apologies for the trouble I propose to you, and add the assurance of my thankfulness, and of my great esteem and respect for you
              Th: Jefferson
            
            
              P.S. there is an edition of the Encyclopedie de D’Alembert et Diderot à Lausanne et a Berne, chez les societés Typographiques. 1781. 39. v. 8vo which I bought in Paris for 260. livres. I should be glad to know it’s present price, as if still cheap it might make an article in the next year’s demand.
            
          